DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 48-68 drawn to a subsea storage unit, classified in B65D 88/78.
II. Claims 69-74, drawn to a method of assembling, classified in E21B 43/0122.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of group II does not require the use of the variable-volume of the inner tank. This variable-volume inner tank is required for the storage unit of group I. Therefore, the process can be practiced by another materially different apparatus. 

During a telephone conversation with Paul Grandjetti on Wednesday, December 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 48-68.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 69-74 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the info provided in both the claims, drawings and specification, it is unclear what element is referred to the fastenings. Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 48-50, 52-57, 59-61 and 63-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassanske (US 5,673,664) in view of Donohue (US 2016/0023843).

48: Lassanske discloses a subsea fluid storage unit, comprising: 
a variable volume inner tank 14 having a rigid top panel 28 and a peripheral wall that is extensible and retractable in a vertical direction to vary a height dimension of the tank while the tank remains of substantially unchanged width in a horizontal direction (fig. 3-4); and 
a side wall surrounding and spaced from the peripheral wall of the inner tank in the horizontal direction to define a floodable gap that surrounds the tank between the peripheral wall and the side wall and that has a closed top (space shown between the horizontal wall of 13 and 14’; fig. 4). 

Lassanske fails to disclose a bottom plate. Donohue teaches wherein the inner tank is closed by a bottom plate 2206 that extends in the horizontal direction along a bottom edge of the peripheral wall (fig. 2C), wherein the bottom plate projects beyond the peripheral wall in the horizontal direction such that a clearance between the bottom plate and the side wall is narrower horizontally than the floodable gap (Donohue; fig. 2B, some points of the accordion style bladder are recessed inward and allows for the bottom plate to extend beyond). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the outer tank of Lassanke to include the position of the bottom plate as in Donohue to assist in maintaining the position of the bladder when fully extended.

49: Lassanske-Donohue discloses the unit of claim 48, wherein the clearance between the bottom plate and the side wall is a siding clearance (Donohue; fig. 2B, some points of the accordion style bladder are recessed inward and allows for the bottom plate to extend beyond)
		
50: Lassanske-Donohue discloses the unit of claim 48, wherein the bottom plate supports a heating system for heating fluid contents of the tank in use (Lassanske; col. 2, ll. 39-55)

52: Lassanke-Donohue discloses the unit of claim 48, wherein the side wall has lower thermal transmittance than the peripheral wall of the inner tank (Lassanske; col. 3, ll. 42-67).

53: Lassanke-Donohue discloses the unit of claim 48, wherein the peripheral wall is flexible (Lassanske; abstract).

55: Lassanske-Donohue discloses the unit of claim 53, wherein the peripheral wall comprises folded or hinged formations that are expandable in the manner of a concertina (Donohue; fig. 2B).

54: Lassanke-Donohue discloses the unit of claim 53, wherein the peripheral wall has greater stiffness in the horizontal direction than in the vertical direction (Lassanske; fig. 4-5).

56: Lassanske-Donohue discloses the unit of claim 48, wherein the side wall is contiguous with a base to define a floodable enclosure extending beneath the inner tank (Lassanske; fig. 2-3).

57: Lassanske-Donohue discloses the unit of claim 56, wherein the floodable enclosure communicates with the floodable gap (Lassanke; fig. 3-4).

59: Lassanske-Donovan discloses the unit of claim 56, further comprising a seawater inlet/outlet 20 communicating with the enclosure (Lassanske; fig. 3).

60: Lassanske-Donohue discloses the unit of claim 56, wherein the inner tank closes an open top of the enclosure (Lassanke; fig. 3).

61: Lassanske-Donohue discloses the unit of claim 60, wherein the rigid top panel of the inner tank is supported by the side wall (Donohue; [0051]; fig. 2A,B).

63: Lassanske-Donohue discloses the unit of claim 48, further comprising a leakage sensor arranged to sense fluid in the floodable gap leaked from the inner tank and a drainage line that communicates with the floodable gap to drain the leaked fluid (Donohue; [0066]).

64: Lassanske-Donohue discloses the unit of claim 48, wherein the rigid top panel of the inner tank rises inwardly from the side wall to an elevated gas trap chamber for trapping gas rising from a fluid in the inner tank (Donohue; [0065], fig. 2B).

66: Lassanske-Donohue discloses the unit of claim 48, wherein the side wall has at least a portion that is substantially flat (Lassanske (fig. 3).

67-68: Lassanske-Donohue discloses a group of units of claim 48, coupled together for fluid communication between the inner tanks of the group (Donohue; fig. 6A, 7A).

Claim(s) 51, 58 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassanske (US 5,673,664) in view of Donohue (US 2016/0023843) in view of Virtanen et. al. (EP 2169690).

51, 58: Lassanske-Donohue discloses the unit of claim 48, but fails to disclose insulation. Virtanen et. al. discloses wherein the walls are thermally insulated ([0012-0015]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the walls of Lassanske-Donohue to include the insulated sidewalls of Virtanen et. al. to assist in the protection of stored sensitive objects.

62: Lassanske-Donohue discloses the unit of claim 69, but fails to disclose a supported flange.  Virtanen et. al. teaches wherein the side well supports a hanging flange of the top panel that projects beyond the peripheral wall in the horizontal direction (fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Lassanske-Donohue to include the supported flange of Virtanen et. al. to easily grip and store the assembly while using and storing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735